FOR PUBLICATION


ATTORNEY FOR APPELLANT:                               Jan 23 2015, 10:21 am

C. ANTHONY ASHFORD
Ashford Law Group. P.C.
Chesterton, Indiana 46304


                               IN THE
                     COURT OF APPEALS OF INDIANA

J.K.,                                        )
                                             )
        Appellant,                           )
                                             )
               vs.                           )       No. 64A05-1406-PO-259
                                             )
T.C.,                                        )
                                             )
        Appellee.                            )


                     APPEAL FROM THE PORTER SUPERIOR COURT
                           The Honorable Julia M. Jent, Judge
                            Cause No. 64D03-1403-PO-1780



                                  January 23, 2015


                            OPINION - FOR PUBLICATION


BARNES, Judge
                                          Case Summary

         J.K. appeals the trial court’s entry of a protective order against him. We reverse.

                                                 Issue

         J.K. raises two issues. We address only whether there is sufficient evidence to

support the issuance of the protective order.

                                                 Facts

         J.K. was married to T.C. On December 10, 2007, T.C. told J.K. that she wanted a

divorce. J.K. responded by choking T.C. with his forearm, hurting T.C.’s neck and causing

her to fear for her life.1 There is no evidence J.K. was charged with a crime for this incident.

There is no evidence of any other incidents of domestic or other violence or threats by J.K.,

or any contact at all between J.K. and T.C. since 2008. The parties, who have no children

together, were divorced in 2008 and continue to live two doors away from each other in

the same townhouse community in Chesteron.

         On December 10, 2007, the trial court entered a protective order against J.K. that

expired on December 9, 2009. On December 10, 2009, T.C. filed for a second protective

order against J.K., which the trial court granted on January 8, 2010, and which expired on

December 10, 2011. On December 12, 2011, T.C. filed for a third protective order against

J.K., which the trial court granted on February 6, 2012, and which expired on February 3,

2014.2


1
 This description of the incident is derived from T.C.’s most recent protective order petition. There was
no testimony about this incident at the hearing in this case.
2
  The information in this paragraph was not in the record presented to us on appeal. We obtained this
information through the statewide protective order database maintained by the Indiana Supreme Court at

                                                   2
         On March 4, 2014, T.C. filed for a fourth protective order against J.K. The trial

court entered an ex parte protective order that same day, prohibiting J.K. from contacting

or coming near T.C., including prohibiting him from going to a K-Mart store in Chesterton

and Chesterton High School. J.K. timely moved for a hearing challenging this ex parte

order.

         The trial court conducted a hearing on May 8, 2014. In response to J.K.’s counsel’s

statement that the protective order was no longer necessary, the trial court stated, “Oh, you

know, you have a lot of proving to do to tell me it’s unnecessary since it’s been necessary

since what, ’07?” Tr. p. 2. The trial court also noted that the original protective order was

not challenged and said, “The original basis is still there counsel. Look at the statute. There

is no statute of limitations. If it happened ten years ago we can issue it still. Okay? . . .

Where they choose to live is up to them but the reason there’s been no issues I would think

is because there’s been an order.” Id. at 2-3. The trial court then asked T.C. whether she

still believed a protective order was necessary, and she responded, “[a]bsolutely,” without

elaborating. Id. at 3. The trial court did not provide J.K. with an opportunity to cross-

examine T.C. or present evidence on his own behalf. The trial court also stated its belief

that, “there’s no limit on how often this can be re-issued.” Id. at 4. The trial court affirmed

the issuance of the ex parte protective order and, unlike the prior three orders, made it

effective for five years, “so that you don’t have to keep running back in here.” Id. at 5.




mycourts.IN.gov/PORP. We may take judicial notice of any records of a court of this state. See Ind.
Evidence Rule 201(b)(5). We do not, however, have ready access to recordings or transcripts of any
hearings held before these orders were issued.

                                                3
The order issued after the hearing also prohibited J.K. from purchasing, receiving, or

possessing a firearm. J.K. now appeals.

                                          Analysis

       We begin by noting that T.C. has not filed an appellee’s brief. In such a case, we

need not bear the burden of developing an argument on behalf of the appellee. Morgal-

Henrich v. Henrich, 970 N.E.2d 207, 210 (Ind. Ct. App. 2012). We will reverse if the

appellant establishes prima facie error, which means error “‘at first sight, on first

appearance, or on the face of it.’” Id. (quoting Trinity Homes, LLC v. Fang, 848 N.E.2d
1065, 1068 (Ind. 2006)). If an appellant does not meet this burden, we will affirm. Id.

       The Civil Protective Order Act (“CPOA”) “shall be construed to promote the: (1)

protection and safety of all victims of domestic or family violence in a fair, prompt, and

effective manner; and (2) prevention of future domestic and family violence.” Ind. Code

§ 34-26-5-1. The CPOA allows a trial court to issue or modify a protective order ex parte

if it appears from a petition requesting a protective order that domestic or family violence

has occurred. I.C. § 34-26-5-9(a). A party subject to an ex parte protective order is entitled

to request a hearing on the order within thirty days. I.C. § 34-26-5-10. A hearing under

the CPOA must allow the parties to present evidence and to cross-examine the other party’s

witnesses. See Essany v. Bower, 790 N.E.2d 148, 152 (Ind. Ct. App. 2003). The CPOA

further provides:

              A finding that domestic or family violence has occurred
              sufficient to justify the issuance of an order under this section
              means that a respondent represents a credible threat to the
              safety of a petitioner or a member of a petitioner’s household.
              Upon a showing of domestic or family violence by a

                                              4
              preponderance of the evidence, the court shall grant relief
              necessary to bring about a cessation of the violence or the
              threat of violence.

I.C. § 34-26-5-9(f). The CPOA provides that a protective order should last for two years,

“unless another date is ordered by the court.” I.C. § 34-26-5-9(e). “The fact that an order

for protection is issued under this chapter does not raise an inference or presumption in a

subsequent case or hearings between the parties.” I.C. § 34-26-5-9(h).

       This court has noted “the significant ramifications of an improperly granted

protective order.” Barger v. Barger, 887 N.E.2d 990, 993 (Ind. Ct. App. 2008).

              For example, at the state level, violation of the trial court’s
              protective order is “punishable by confinement in jail, prison,
              and/or a fine.” I.C. § 34-26-5-3. Furthermore, after the trial
              court has issued a protective order, it is a federal offense for a
              respondent to purchase, receive, or possess a firearm if the
              protected person is his current or former spouse; a current or
              former significant other; or a person with whom the respondent
              has a child. 18 U.S.C. § 922(g). Thus, an improperly granted
              protective order may pose a considerable threat to the
              respondent’s liberty.

Id. at 993-94. We also recently addressed the circumstances under which a trial court may

properly order an extension of a protective order’s length:

              [B]ecause an extension is necessarily derived from the original
              protective order, the trial court’s determination must be viewed
              in light of the continuing harm or the threat of continuing harm
              that necessitated the issuance of the protective order in the first
              instance. As an order for protection can impose significant
              restrictions on a respondent’s freedom of movement and other
              rights, the extension must be equally supported by a court’s
              conclusion that such additional time, in excess of the statutorily
              two-year approved extension, is necessary to protect the
              petitioner and to bring about a cessation of the violence or the
              threat of violence.


                                              5
Abb. N. Cas. v. K.G., 10 N.E.3d 1270, 1272 (Ind. Ct. App. 2014).3 Any such extension of an initial

protective order must be reasonable. See id.

        In light of the language of the CPOA and our recent pronouncement in A.N., we do

not believe the legislature intended that protective orders can be reissued, renewed, or

extended ad infinitum based solely upon evidence related to the protective order’s initial

issuance, contrary to the trial court’s belief. Rather, any such reissuance, renewal, or

extension must be based upon evidence that a protective order currently is “necessary to

bring about a cessation of the violence or the threat of violence” because of a continuing

threat of harm. Moreover, the statute provides for a presumptive length of two years for a

protective order, indicating that the legislature did not intend for such orders to be

indefinite, absent evidence indicating that a length of more than two years is required by

the facts and circumstances of a particular case.4

        We also conclude it is clear from the CPOA that a petitioner who seeks either re-

issuance of a protective order that has expired, or modification of an unexpired protective

order, bears the burden of proving by a preponderance of the evidence that a new protective

order or extension of an existing order is required. Indiana Code Section 34-26-5-9 applies


3
  In A.N., the respondent stated to the trial court that an extension of an existing protective order was
warranted, but did not agree to a twenty-eight-year extension. On appeal, we held that although the
respondent could not challenge a two-year extension of the order, as provided for by statute, he could
challenge the twenty-eighty-year extension. See A.N., 10 N.E.3d at 1271. Here, J.K. at all times has
challenged any extension or reissuance of the protective order.
4
  Also, by statute, the lapse of time between an act of violence and the filing of a petition is not a bar to the
issuance of a protective order. I.C. § 34-26-5-13. However, remoteness in time may be considered in
determining whether a sufficient threat exists to justify the issuance of a protective order. Tons v. Bley,
815 N.E.2d 508, 511 (Ind. Ct. App. 2004). The trial court here did not seem to believe the lapse in time
between the single incident in December 2007 and the current protective order request was relevant, but it
may be.

                                                       6
to both original issuances and modifications of protective orders, and subsection (f) of the

statute squarely places the burden of proof on a petitioner. The trial court here expressly

stated that it was requiring J.K. to prove why a new protective order was unnecessary,

which was erroneous. The first three orders had expired without incident, and it was

incumbent upon T.C. to prove why a new order was needed. It appears the trial court

presumed, on the basis of the original protective order, that a new, longer order was proper,

but such a presumption is contrary to Indiana Code Section 34-26-5-9(h). Additionally,

the trial court did not conduct a hearing that allowed J.K. to present evidence or to cross-

examine T.C. Instead, it summarily granted T.C.’s request for a new protective order

simply because she asked for one and because one had previously been granted.

       The trial court also stated its belief that the fact J.K. had never violated any of the

previous protective orders was proof that the orders had worked and that a new, longer

protective order was required. In other cases, evidence of violations of a protective order

has been cited as justification for extending the order. See A.N. v. K.G., 3 N.E.3d 989,

993-94 (Ind. Ct. App. 2014). It is problematic that either complying or not complying with

a protective order may be cited as reasons for extending the order. In fact, it places a

respondent in a no-win situation if full compliance with a protective order can be a basis

for extending the order or issuing a new one.

       We conclude that J.K. has demonstrated prima facie error. On the slim record before

us, there simply is insufficient evidence that there is a proper basis for issuing a new, five-

year protective order against J.K. In other words, there is insufficient evidence that the

order is currently necessary to bring about a cessation of domestic violence or the threat of

                                              7
such violence. If T.C. believes such evidence exists, she may file another request for a

protective order, and the trial court may issue one after conducting a hearing at which the

burden of proof is placed upon T.C. and at which both parties have the opportunity to

present evidence and cross-examine witnesses.

                                       Conclusion

       We reverse the issuance of the protective order against J.K. for insufficient

evidence.

       Reversed.

MAY, J., and PYLE, J., concur.




                                            8